           Case 1:21-cr-00126-BAH Document 28 Filed 08/02/21 Page 1 of 4




            IN THE UNITED STATES DISTRICT COURT FOR THE
                       DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     )
                                              )
v.                                            )
                                              ) CRIM NO. 21-CR-126 (BAH)
TROY FAULKNER,                                ) Judge: Howell
                                              ) Status Date: August 6, 2021
               Defendant.                     )


       UNOPPOSED MOTION TO CONTINUE STATUS HEARING

      COMES NOW Defendant Troy Faulkner, through counsel, and respectfully

requests, without government opposition, the continuance of the status hearing

currently scheduled for August 6, 2021, and the setting of a new status date

approximately forty-five (45) days. As reasons therefor, defendant states as

follows:

      1.       Defendant Troy Faulkner was indicted on February 17, 2021. He is

currently facing seven counts: 1) 18 U.S.C. § 1361, Destruction of Government

Property; 2) 18 U.S.C. § 1512(c)(2), Obstruction of an Official Proceeding; 3) 18

U.S.C. § 1752(a)(1), Entering and Remaining in a Restricted Building or Grounds;

4) 18 U.S.C. § 1752(a)(2), Disorderly and Disruptive Conduct in a Restricted

Building or Grounds; 5) 18 U.S.C. § 1752(a)(4), Engaging in Physical Violence in

a Restricted Building or Grounds; 6) 40 U.S.C. § 5104(e)(2)(D), Disorderly

                                          1
             Case 1:21-cr-00126-BAH Document 28 Filed 08/02/21 Page 2 of 4




Conduct in a Capitol Building; and 7) 40 U.S.C. § 5104(d), Stepping, Climbing,

Removing, or Injuring Property on the Capitol Grounds.

        2.       The government alleges that Mr. Faulkner damaged a particular

window on the exterior of the U.S. Capitol. Despite the fact the window is on the

exterior of the U.S. Capitol, upon information provided by the government, the

allegedly damaged window is not in an area that can be accessed by the general

public. Accordingly, to see the damage, counsel is required to take a guided tour

while Congress is not in session coordinated through the U.S. Attorney’s Office in

order to visit the crime scene of the U.S. Capitol.

        3.       The U.S. Attorney’s Office has set its next tour for August 14, 2021.

Arrangements are still being finalized, but the government is attempting to allow

for counsel to see the damaged window both from the inside and the outside.1

        4.       It is expected that viewing the scene will be helpful to the parties for

further plea negotiations and/or trial preparation. The parties are still hopeful that a

plea agreement can be reached. Mr. Faulkner agrees to exclude the time from now


1 Undersigned counsel was able to take one of the guided tours of the U.S. Capitol in May of 2021. However, at the
time, the U.S. Attorney’s Office and/or the tour coordinators were unable to identify the specific damaged window
at issue. This window at issue has been identified from discovery as window “S1CR4S.” The only window that
appeared to be damaged in the area (using the best educated guess that undersigned counsel could make given the
limited information available) had a giant piece of plywood covered the exterior view, and the interior appeared to
be in a locked office that was not accessible during the tour. It is counsel’s understanding that the government is
attempting to make arrangements to identify the window in dispute and to provide counsel access to the interior and
exterior view of said window (hopefully without obstructions).

                                                         2
           Case 1:21-cr-00126-BAH Document 28 Filed 08/02/21 Page 3 of 4




until the next status date under the Speedy Trial Act.

      5.       Accordingly, Troy Faulkner respectfully requests for the status

hearing to be continued for approximately forty-five (45) days.

      6.       Defendant has spoken to AUSA Emory Cole who indicates that the

government does not oppose this motion.

      WHEREFORE, Defendant Troy Faulkner requests for the status in this

matter to be continued for forty-five (45) days.



                                        Respectfully submitted,

                                        TROY FAULKNER
                                        By Counsel


                                           /s/ John L. Machado
                                        John L. Machado, Esq.
                                        Bar No. 449961
                                        Counsel for Troy Faulkner
                                        503 D Street, N.W., Suite 310
                                        Washington, DC 20001
                                        Telephone: (703) 989-0840
                                        E-mail: johnlmachado@gmail.com




                                           3
      Case 1:21-cr-00126-BAH Document 28 Filed 08/02/21 Page 4 of 4




                             Certificate of Service

 I hereby certify that a true copy of the foregoing was electronically filed with
    the Clerk of the Court using the CM/ECF system this 2nd day of August,
2021, which will send a notification of such filing (NEF) to the following to all
                                 counsel of record.


       /s/John L. Machado
    John L. Machado, Esq.
    Bar Number 449961
    Attorney for Troy Faulkner
    Law Office of John Machado
    503 D Street NW, Suite 310
    Washington, D.C. 20001
    Telephone (703)989-0840
    Email: johnlmachado@gmail.com




                                        4
